UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form8-K Current Report Pursuant to Section13 or 15(d)of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 20 , 201 6 Senomyx,Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 000-50791 (Commission File Number) 33-0843840 (I.R.S. Employer Identification No.) 4767 Nexus CentreDrive San Diego, California (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (858)646-8300 Not Applicable. (Former name or former address, if changed since last report.) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. Our 2016 Annual Meeting of Stockholders, or our Annual Meeting, was held on May20, 2016. We had 44,729,141 shares of common stock outstanding and entitled to vote as of March 24, 2016, the record date for the Annual Meeting. At the Annual Meeting, 35,420,960 shares of common stock were present in person or represented by proxy for the two proposals specified below. At the Annual Meeting, stockholders: (1) elected for the ensuing year all eight of the director nominees listed below; and (2) ratified the selection of Ernst& Young LLP as our independent registered public accounting firm for the fiscal year ending December31, 2016; The following sets forth detailed information regarding the final results of the voting for the Annual Meeting: Proposal 1: Election of Directors Name VotesFor Votes Withheld Broker Non-Votes Stephen A. Block,Esq. Mary Ann Gray, Ph.D. Michael E. Herman John Poyhonen Jay M. Short,PhD. Kent Snyder Dan Stebbins Christopher Twomey Proposal 2: Ratification of selection of independent registered public accounting firm for the fiscal year ending December 31, 2016 For Against Abstain Broker
